Title: From George Washington to Major General Israel Putnam, 26 December 1778
From: Washington, George
To: Putnam, Israel


  
    Dear Sir
    Philada 26th Decemr 1778
  
I recd your favr of the 17th at this place at which I shall remain but a few days and then return to Middle Brook. I am pleased to think that your troops will have been covered before this severe Weather.
A plan for the establishment and regulation of the Inspectorship is now under consideration of Congress, I would not therefore have you appoint a division Inspector at this time, but let the Brigade Inspectors go on with their duties as usual. I have no objection to Colo. Meigs’s executing the Office of Dy Adjt General. I have no power to make any appointments in the Qr Master General department, neither do I know whether, by the present regulations, division Quarter Masters are allowed. You must therefore apply to General Greene if any thing is wanting that relates to his Office.
  I have not a Copy of your instructions with me, but if my memory serves me, I was as full in my directions respecting the conduct of Officers who shall be sent upon the lines as I possibly can be. The Officer must determine from all circumstances whether Cattle or any species of provision found near the lines are in danger of falling into the hands of the Enemy, or are carried there with an intent to supply them. If it is thought necessary to bring them off, they must be reported, and disposed of as directed by your instructions. I was very particular upon that Head, because I know that great Acts of injustice have been committed by Officers under pretence that provision and other kinds of property were intended for the Use of the Enemy. I would recommend the bringing off as much Forage as possible but I would not advise the destruction of what we cannot remove. I think your plan of sending out a large party under the command of a Feild Officer and making detachments from thence, a good one; and if you and General Mcdougall can agree upon a co-operation of your parties  
    
    
    
    I think many advantages will result from the measure. You may agree upon the mode of effecting this, between yourselves.
If a repetition of the insults, to the permission of the Governor of New York for exporting Flour, should be again offered, the Commissaries should lodge a Complaint with the Governor agt the offenders, who I make no doubt will take proper steps to prevent such practices.
The Board of War are to issue the Commissions when the Lists of Officers included in the arrangement are compleated. I am.
